Digitally signed by
                          Illinois Official Reports                         Reporter of Decisions
                                                                            Reason: I attest to the
                                                                            accuracy and integrity
                                                                            of this document
                                    Supreme Court                           Date: 2016.09.01
                                                                            14:18:24 -05'00'




                           People v. Geiler, 2016 IL 119095




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
Court:               CHRISTOPHER M. GEILER, Appellee.



Docket No.           119095


Filed                July 8, 2016



Decision Under       Appeal from the Appellate Court for the Fifth District; heard in that
Review               court on appeal from the Circuit Court of Madison County; the Hon.
                     Elizabeth L. Levy, presiding.



Judgment             Reversed and remanded.


Counsel on           Lisa Madigan, Attorney General, of Springfield, and Thomas D.
Appeal               Gibbons, State’s Attorney, of Edwardsville (Carolyn E. Shapiro,
                     Solicitor General, and Michael M. Glick and Joshua M. Schneider,
                     Assistant Attorneys General, of Chicago, of counsel), for the People.

                     Christopher M. Geiler, appellee pro se.


Justices             JUSTICE KILBRIDE delivered the judgment of the court, with
                     opinion.
                     Justices Thomas, Karmeier, and Theis concurred in the judgment and
                     opinion.
                     Justice Burke specially concurred, with opinion, joined by Chief
                     Justice Garman and Justice Freeman.
                                               OPINION

¶1       In this case, the circuit court of Madison County dismissed the defendant’s traffic citation
     based on a violation of Illinois Supreme Court Rule 552 (eff. Sept. 30, 2002), requiring the
     arresting officer to transmit specified portions of the citation to the circuit court clerk within 48
     hours after the arrest. The appellate court affirmed, holding that when, as here, there is a
     pattern of a clear and consistent violation of Rule 552, the trial court may dismiss a citation
     without considering whether the defendant was prejudiced by the violation. 2015 IL App (5th)
140423. For the following reasons, we reverse the judgments of the circuit and appellate courts
     and remand to the circuit court for further proceedings.

¶2                                         BACKGROUND
¶3       On May 5, 2014, defendant Christopher M. Geiler received a traffic citation from a city of
     Troy police officer for driving 80 miles per hour in a 65-mile-per-hour speed zone. The citation
     was filed with the Madison County circuit court clerk’s office on May 9, 2014. Defendant filed
     a motion to dismiss the citation, claiming it was not transmitted to the circuit court clerk within
     48 hours after it was issued, as required by Illinois Supreme Court Rule 552 (eff. Sept. 30,
     2002).
¶4       At the motion hearing, the trial court noted that defendant submitted “a stack of tickets”
     issued by the city of Troy. The report of proceedings indicates those tickets were marked as
     defendant’s Exhibit A and admitted into evidence, but the exhibit was not included with the
     record on appeal. The State described the exhibit in its subsequent motion to reconsider, stating
     “of the (50) tickets that Defendant submitted into evidence, almost half of them were filed
     within the 48 hours.”
¶5       The State called city of Troy police detective Todd Hays, who testified that after a citation
     is issued, it is placed in a secure box in the dispatch office. On Mondays and Fridays, a
     supervisor would remove the citations from the box, review and record them on bond sheets,
     and deliver them to the Madison County courthouse. Hays estimated there were between 30
     and 50 citations filed each Monday and Friday. He testified it was not “physically possible” to
     transport the citations to the courthouse every day.
¶6       When asked by defendant if he was familiar with Rule 552, Detective Hays responded, “I
     am now.” He testified the rule “states that the tickets should be up within 48 hours.” Detective
     Hays did not read the rule as “a mandate,” but a “decision that if you can get them up in 48
     hours, if possible, that’s the way it should be.” Detective Hays testified that citations issued
     over the weekend were delivered to the circuit court clerk on Monday and the ones issued
     during the week were delivered on Friday. He acknowledged that citations issued on Tuesday
     would not be filed with the circuit court clerk until Friday.
¶7       The trial court determined that the evidence showed “a clear and consistent violation of
     Rule 552 and not an inadvertent action.” Accordingly, dismissal of the traffic citation was
     warranted based on Rule 552 and People v. Hanna, 185 Ill. App. 3d 404 (1989). The trial court
     also denied the State’s motion to reconsider.
¶8       On appeal, the appellate court explained that, under Hanna, dismissal of a citation is
     warranted if there is “a pattern of clear and consistent violation of Rule 552.” 2015 IL App
     (5th) 140423, ¶ 11. If a clear and consistent pattern is present, the court may dismiss a citation

                                                   -2-
       without considering whether the violation prejudiced the defendant or impaired the circuit
       court’s management of its docket. 2015 IL App (5th) 140423, ¶ 13. The appellate court
       concluded that the trial court did not err in dismissing the citation in this case based on a clear
       and consistent violation of Rule 552. 2015 IL App (5th) 140423, ¶ 14. The trial court’s
       judgment was, therefore, affirmed. 2015 IL App (5th) 140423, ¶ 16.
¶9        We allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1, 2013).

¶ 10                                              ANALYSIS
¶ 11        Illinois Supreme Court Rule 552 governs processing of uniform tickets and provides, in
       pertinent part:
                 “The arresting officer shall complete the form or ticket and, within 48 hours after the
                 arrest, shall transmit the portions entitled ‘Complaint’ and ‘Disposition Report’ and,
                 where appropriate, ‘Report of Conviction,’ either in person or by mail, to the clerk of
                 the circuit court of the county in which the violation occurred.”
¶ 12        Rule 552 clearly imposes an obligation requiring the arresting officer to transmit the
       specified portions of the ticket to the circuit court clerk “within 48 hours after the arrest.” In
       this case, the record establishes that defendant received his speeding ticket on May 5, 2014,
       and it was not transmitted to the circuit court clerk until May 9, 2014. The State acknowledges
       that the citation was issued on a Monday and was not transmitted to the circuit court clerk until
       four days later on the following Friday. Thus, there is no dispute that the 48-hour requirement
       in Rule 552 was violated in this case. Rather, the issue is the appropriate consequence for the
       Rule 552 violation.
¶ 13        The State contends that the timing requirement in Rule 552 is directory, and, therefore,
       dismissal of a citation is not warranted unless noncompliance with the rule prejudices the
       defendant. The State maintains the appellate court’s holding—that a citation may be dismissed
       if a Rule 552 violation is “part of a pattern of clear and consistent violation of the rule”—is
       contrary to this court’s decisions requiring a showing of prejudice to the defendant to support
       dismissal. The State concludes the trial court erred in dismissing the citation in this case
       because there is no evidence or allegation that defendant was prejudiced by the two-day delay
       in transmitting the citation to the circuit court clerk.
¶ 14        Defendant responds that the trial court did not err in finding a clear and consistent violation
       of Rule 552 and the citation was, therefore, correctly dismissed based upon the appellate
       court’s decision in Hanna. Defendant contends that the trial court did not abuse its discretion in
       dismissing the citation because the Troy police department’s clear and consistent violation of
       Rule 552 caused an injury to the public interest.
¶ 15        We note that defendant, appearing pro se, performed well in presenting his argument, both
       in his brief to this court and in his oral argument. Defendant reasonably relied upon the
       appellate court’s decision in Hanna to support his argument that the citation should be
       dismissed based on a clear and consistent violation of Rule 552. His argument, nevertheless,
       must be rejected given this court’s established precedent holding that a charge may not be
       dismissed based on the violation of a directory rule absent a showing of prejudice to the
       defendant from the violation. People v. Ziobro, 242 Ill. 2d 34, 44-45 (2011); People v.
       Delvillar, 235 Ill. 2d 507, 522 (2009); People v. Robinson, 217 Ill. 2d 43, 57 (2005).


                                                    -3-
¶ 16        This court has consistently relied on the mandatory-directory distinction to determine the
       consequences of a failure to fulfill an obligation. Ziobro, 242 Ill. 2d at 43; Delvillar, 235 Ill. 2d
       at 516; Robinson, 217 Ill. 2d at 52. The mandatory-directory distinction “ ‘denotes whether the
       failure to comply with a particular procedural step will or will not have the effect of
       invalidating’ ” a governmental action. Robinson, 217 Ill. 2d at 51-52 (quoting Morris v.
       County of Marin, 559 P.2d 606, 611 (Cal. 1977) (en banc)).
¶ 17        Whether an obligation is mandatory or directory is a question of construction subject to
       de novo review. Robinson, 217 Ill. 2d at 54. The principles of statutory construction also apply
       to interpreting our supreme court rules. People v. Salem, 2016 IL 118693, ¶ 11. In construing a
       statute or rule, our primary objective is to ascertain and give effect to the drafters’ intent. In re
       Q.P., 2015 IL 118569, ¶ 14. The drafters’ intent is best indicated by the language of a statute or
       rule, given its plain and ordinary meaning. Salem, 2016 IL 118693, ¶ 11.
¶ 18        We presume that procedural commands to governmental officials are directory. Delvillar,
235 Ill. 2d at 517. The presumption is overcome and a provision is mandatory only if (1)
       negative language in the statute or rule prohibits further action in the case of noncompliance or
       (2) the right the statute or rule is designed to protect would generally be injured under a
       directory reading. Delvillar, 235 Ill. 2d at 517.
¶ 19        Rule 552 simply provides that the arresting officer shall complete the form or ticket and
       transmit it to the circuit court clerk within 48 hours after the arrest. The rule does not specify
       any consequence for a violation of the timing requirement or contain any negative language
       prohibiting prosecution or further action in the case of noncompliance. Accordingly, the
       “negative language” exception does not apply here.
¶ 20        As for the second exception, we must first determine the right Rule 552 is designed to
       protect. Rule 552 is part of article V of the supreme court rules. The rules in article V relate to
       trial court procedures in traffic and conservation cases, ordinance violations, petty offenses,
       and certain misdemeanors. Rule 552 provides for uniformity of citation forms and ensures they
       are processed by the trial court in a timely and efficient manner. Our appellate court has held
       that article V was adopted “to ensure judicial efficiency and uniformity as well as ‘to expedite
       the handling of traffic cases.’ ” Hanna, 185 Ill. App. 3d at 408 (quoting People v. Roberts, 113
Ill. App. 3d 1046, 1050 (1983)). We agree with our appellate court that Rule 552 is designed to
       ensure judicial efficiency and uniformity in processing citations.
¶ 21        We do not believe judicial efficiency or uniformity in processing tickets will generally be
       injured under a directory reading of the rule. While the Troy police department violated Rule
       552 in this case and several others, the record shows only a two-day delay in transmitting the
       citations and there is no evidence that those violations impaired the trial court’s management
       of its docket.
¶ 22        Additionally, there is no indication that violation of the rule will ordinarily prejudice the
       rights of a defendant. In Robinson, 217 Ill. 2d at 57, this court concluded that a postconviction
       petitioner’s right to appeal would not ordinarily be prejudiced by the violation of a statute
       requiring service of the order of dismissal within 10 days of its entry. We observed that, in
       many cases, the right to appeal would be unaffected by untimely service because a petitioner is
       allowed 30 days after dismissal to complete the simple act of preparing and filing a notice of
       appeal. Accordingly, while a postconviction petitioner’s right to appeal may be injured by



                                                     -4-
       untimely service in a particular case, there was no reason to believe that would generally be the
       case. Robinson, 217 Ill. 2d at 57.
¶ 23        Similarly, a defendant may be prejudiced by a Rule 552 violation if there is a lengthy delay
       in transmitting a citation in a given case, but no reason exists to believe that would generally be
       true. Under Illinois Supreme Court Rule 504 (eff. Jan. 1, 1996), a defendant’s first appearance
       on a traffic citation must be set between 14 and 60 days after the arrest, whenever practicable.
       Thus, even if a citation is not transmitted to the circuit court clerk within 48 hours after the
       arrest as required by Rule 552, the citation may still be filed before the defendant’s first court
       appearance and the defendant would be unaffected by the delay in transmitting the citation. We
       conclude that a violation of Rule 552 will not generally impede the trial court in processing
       citations or prejudice a defendant’s rights and, therefore, it does not require an exception to the
       rule that procedural commands to governmental officials are directory. See also Delvillar, 235
Ill. 2d at 518-19 (holding that although an individual defendant’s right to waive a jury trial and
       enter a guilty plea intelligently may be injured by the failure to give a statutory admonishment
       about potential immigration consequences, that right “will not necessarily be harmed in the
       absence of the admonishment”).
¶ 24        Accordingly, neither of the exceptions to the presumption of a directory reading applies to
       Rule 552. Rule 552 is, therefore, directory, and no specific consequence is triggered by
       noncompliance. The Troy police department’s failure to transmit defendant’s citation to the
       circuit court clerk within 48 hours in violation of Rule 552 does not result in automatic
       dismissal of the citation. See Ziobro, 242 Ill. 2d at 43. Although automatic dismissal of a
       citation is not an appropriate consequence for a violation of Rule 552, a defendant may still be
       entitled to relief if he can demonstrate he was prejudiced by the violation. See Ziobro, 242 Ill.
2d at 44-45; Delvillar, 235 Ill. 2d at 522; Robinson, 217 Ill. 2d at 57.
¶ 25        In Ziobro, we considered whether a citation may be dismissed based on the failure to set a
       defendant’s first court appearance within the 14- to 60-day time period required under Rule
       504. In finding Rule 504 is directory, this court concluded that “[a] mere violation of Rule 504
       is not sufficient grounds, standing alone, to dismiss charges, as ‘violation of the rule would
       [not] ordinarily cause any injury to public interest or private rights.’ ” Ziobro, 242 Ill. 2d at 45
       (quoting Village of Park Forest v. Fagan, 64 Ill. 2d 264, 268 (1976)). Only after concluding
       that Rule 504 is directory did this court hold “[a]s such, we find that it was an abuse of the
       circuit courts’ discretion *** to dismiss the charges without requiring a showing of prejudice
       to the defendant.” Ziobro, 242 Ill. 2d at 45. Accordingly, consistent with our prior case law,
       this court held a defendant must show he was prejudiced to be entitled to relief for violation of
       a directory rule. Ziobro, 242 Ill. 2d at 45.
¶ 26        In this case, there is no evidence that the two-day delay in transmitting the citation to the
       circuit court clerk prejudiced defendant, nor does defendant make that contention. The citation
       was issued on May 5, 2014, and filed four days later on May 9, 2014. Defendant’s first court
       appearance was set for June 11, 2014, over a month after the citation was filed by the circuit
       court clerk. There is no indication that defendant was prejudiced in presenting his defense by
       the two-day delay in transmitting the citation. Accordingly, we conclude that defendant was
       not prejudiced by the violation of Rule 552. Defendant does not require a remedy because he
       was not prejudiced by the rule violation. See Robinson, 217 Ill. 2d at 60 (holding “petitioner



                                                    -5-
       requires no remedy because he was not prejudiced by” the two-day delay in serving the order
       dismissing his postconviction petition).
¶ 27       As a final matter, we observe that the record in this case indicates the Troy police
       department did not violate Rule 552 deliberately but was simply unaware of the rule. When
       Detective Hays was asked at the motion hearing whether he was familiar with Rule 552, he
       responded “I am now.” Thus, defendant apparently alerted the Troy police department to the
       existence of the rule. At oral argument, the State assured this court that the Troy police
       department is now in strict compliance with Rule 552.
¶ 28       Police departments are expected to be aware of and comply with our rules. We have no
       reason to assume that a police department would deliberately violate Rule 552. Rather, we
       believe that in most, if not all, cases police departments would react to being informed of Rule
       552 in the way the Troy police department responded here, by ensuring strict compliance with
       the rule.
¶ 29       If we were to confront a case involving deliberate, ongoing violations of Rule 552, the facts
       may support amending the rule to provide an appropriate response. We do not address the issue
       here, however, because the facts of this case do not involve either deliberate or ongoing
       violations.

¶ 30                                       CONCLUSION
¶ 31      For the foregoing reasons, the judgments of the circuit and appellate courts are reversed,
       and this cause is remanded to the circuit court for further proceedings consistent with this
       opinion.

¶ 32      Reversed and remanded.

¶ 33       JUSTICE BURKE, specially concurring:
¶ 34       Relying on People v. Hanna, 185 Ill. App. 3d 404 (1989), the appellate court below held
       that defendant’s traffic citation had to be dismissed because the Troy police department failed
       to transmit the citation to the clerk of the circuit court within 48 hours as required by Illinois
       Supreme Court Rule 552 (eff. Sept. 20, 2002). The majority reverses the judgment of the
       appellate court but does not discuss Hanna in any detail. I write separately to explain why
       Hanna is inapplicable and why People v. Ziobro, 242 Ill. 2d 34 (2011), controls under the facts
       of this case.
¶ 35       In Ziobro, various traffic citations in three different cases were dismissed because the
       arresting officers violated Illinois Supreme Court Rule 504 (eff. Jan. 1, 1996). Similar to Rule
       552, Rule 504 imposes a timing requirement, directing an arresting officer or the clerk of the
       circuit court to set the first appearance in court for a traffic offense “not less than 14 days but
       within 60 days after the date of the arrest, whenever practicable.” Id.
¶ 36       After examining Rule 504, this court concluded that the rule’s timing requirement is
       directory rather than mandatory. This meant, in short, that a violation of the rule does not
       automatically result in dismissal of a charge. Instead, a defendant is ordinarily required to
       show prejudice from a violation of the rule to justify dismissal. As Ziobro stated: “A mere
       violation of Rule 504 is not sufficient grounds, standing alone, to dismiss charges, as ‘violation
       of the rule would [not] ordinarily cause any injury to public interest or private rights.’ ” Ziobro,

                                                    -6-
       242 Ill. 2d at 45 (quoting Village of Park Forest v. Fagan, 64 Ill. 2d 264, 268 (1976)).
       Accordingly, because the defendants in the case had failed to show prejudice from the rule
       violations, this court reversed the dismissal of the charges. Id.
¶ 37       Ziobro addressed only “ordinary” situations involving a “mere violation” of a directory
       rule. Nothing in Ziobro suggested that the police officers’ violations of Rule 504 in that case
       were deliberate and ongoing, rather than inadvertent. Ziobro thus said nothing about the
       consequences that should follow when a directory rule is knowingly and continually violated
       by a litigant. That issue was addressed, however, in People v. Hanna, 185 Ill. App. 3d 404
       (1989).
¶ 38       In Hanna, the circuit court dismissed two traffic citations because the citations had not
       been transmitted to the circuit court clerk within the 48 hours required under Rule 552. The
       appellate court reversed the dismissals, finding, as we do here today, that Rule 552 is directory
       and that the defendants had failed to show any injury from the rule violations. Id. at 409.
¶ 39       However, the appellate court then noted the following:
                “If this court reverses [the dismissals] without directions, it will be condoning a
                violation of a supreme court rule and will be hindering the trial court’s authority to
                control its docket. On the other hand, if this court affirms the dismissal[s], it will
                penalize the State on matters over which it has no control while granting an absolute
                right to dismissal where no such right was intended.” Id.
       To resolve this problem, the appellate court concluded that the proper course was to remand
       the matter to the circuit court for a hearing to determine if the violations at issue were “part of
       an ongoing violation of Supreme Court Rule 552.” Id. As the appellate court explained, since
       the circuit court has the “authority to control its own docket and enforce supreme court rules,”
       dismissal would be warranted if there were a showing of a “clear and consistent violation of
       Rule 552.” Id. at 409-10.
¶ 40       In other words, according to the appellate court, if the circuit court determined on remand
       that the officers were continuing to deliver citations late—even after being fully informed of
       Rule 552’s timing requirement—the circuit court would have the discretionary authority to
       dismiss the citations. Hanna thus recognized that a circuit court has the discretionary authority
       to dismiss a traffic citation for violations of a directory rule, even in the absence of prejudice to
       the defendant, where those violations are knowing and repeated.
¶ 41       This holding is, of course, not only reasonable, but necessary. Our courts must be able to
       say to a litigant who is continually and deliberately violating a rule, “You cannot avail yourself
       of the court system if you refuse to abide by our rules.” Otherwise, our rules are not directives
       that carry the force of law, they are mere suggestions.
¶ 42       Thus, under the principles of Ziobro and Hanna, a complaining party will ordinarily be
       required to show prejudice from the violation of a directory rule, such as Rule 552, to obtain
       relief. However, the circuit court has the discretion to enforce the rule, even when there is no
       prejudice to the complaining party, if the court finds that the rule is being deliberately and
       repeatedly violated. This approach preserves the essential directory nature of the rule, allows
       for any problems caused by an individual litigant to be dealt with on a case-by-case basis, and,
       most importantly, ensures that the rule can be enforced when needed.
¶ 43       In this case, the record does not establish that the Troy police department was knowingly or
       deliberately violating Rule 552. Although the department’s practice was to deliver its traffic

                                                     -7-
       citations to the circuit court only twice a week, the record shows that this practice occurred
       only because the department was ignorant of the rule’s requirement that citations be
       transmitted to the circuit court within 48 hours. In addition, at oral argument, the State
       informed this court that the department has changed its practice and, thus, is no longer in
       violation of the rule. It is apparent, therefore, that the department was not flouting the authority
       of the courts. In these circumstances, the concerns of Hanna are not implicated. Instead, the
       ordinary principles governing directory rules set forth in Ziobro, which require a showing of
       prejudice to warrant dismissal of a charge, control. Because defendant has not established
       prejudice, his traffic citation should not have been dismissed.
¶ 44       For the foregoing reasons, I specially concur.
¶ 45       CHIEF JUSTICE GARMAN and JUSTICE FREEMAN join in this special concurrence.




                                                    -8-